NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOEL DAVID JOSEPH,                              No. 16-55370

                Plaintiff-Appellant,            D.C. No. 2:14-cv-06899-SVW-KK

 v.
                                                MEMORANDUM*
COSTCO WHOLESALE CORPORATION,

                Defendant-Appellee,

and

APOTEX CORPORATION,

                Defendant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Joel David Joseph appeals pro se from district court’s summary judgment in

his diversity action alleging claims under California’s Unfair Competition Law

(“UCL”) in connection with the labeling of a prescription drug. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Daniel v. Ford Motor

Co., 806 F.3d 1217, 1221 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment on Joseph’s UCL

claims because Joseph failed to raise a genuine dispute of material fact as to

whether he relied on the absence of a country of origin marking before purchasing

atorvastatin from defendant Costco. See Cal. Bus. & Prof. Code § 17204 (standing

under the UCL requires plaintiff’s injury to occur “as a result of” defendant’s

misconduct); Kwikset Corp. v. Superior Court, 246 P.3d 877, 885-88 (Cal. 2011)

(to bring a claim under the UCL, a plaintiff must have economic injury caused by

the defendant’s unfair business practice); see also Daniel, 806 F.3d at 1225 (“To

prove reliance on an omission, a plaintiff must show that the defendant’s

nondisclosure was an immediate cause of the plaintiff’s injury-producing

conduct.”).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      AFFIRMED.


                                           2